Citation Nr: 0908045	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-25 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder and 
major depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to April 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2003, August 2004, and May 2005 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied service 
connection for bipolar disorder and major depression (claimed 
as a mental condition).  In November 2008, the Board remanded 
the appeal for additional development.


FINDINGS OF FACT

The preponderance of the evidence shows that bipolar disorder 
and major depression were neither incurred in nor aggravated 
in service.


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder and 
major depression have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  

Here, the RO and the Appeals Management Center sent 
correspondence in June 2003, January 2004, and November 2008, 
which discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  Further, VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2009 
statement of the case.  

Finally, with respect to VA's duty to assist, the Board notes 
that pertinent records from relevant sources identified by 
the appellant, and for which he authorized VA to request, 
have been obtained.  38 U.S.C.A. § 5103A.  VA has also 
provided the Veteran with an examination with respect to his 
claim.  The Board acknowledges that the record shows that the 
appellant is in receipt of Social Security disability 
compensation, but that his Social Security records have not 
been associated with the record.  Nevertheless, the Board 
finds that a remand to obtain such records is not necessary 
before adjudicating the appellant's claim for service 
connection for bipolar disorder and major depression because 
neither the appellant nor his representative has indicated 
that the Social Security records contain information relevant 
to the claim.  Furthermore, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional available evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

The Veteran is seeking service connection for bipolar 
disorder and major depression.  Service connection may be 
granted if it is shown that he suffers from a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in active 
military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R § 3.303 (2008).  

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and the 
Veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. §  
3.304(b) (2008).

Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the normal progress of the disease.  38 
C.F.R. § 3.306 (2008).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.   38 C.F.R. § 3.306(b).

Service connection for some disorders, including psychoses, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (2008); 38 C.F.R. § 3.307, 3.309 
(2008).  The Veteran's depression and bipolar disorder, 
however, do not constitute psychoses or other disabilities 
for which service connection may be granted on a presumptive 
basis. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. §  3.303(b) (2008).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Here, the Veteran contends that his currently diagnosed 
bipolar disorder and major depression had their onset prior 
to service and were aggravated by events in service.  
Specifically, he claims that he was unfairly targeted for 
discipline and harassment by his supervisors and fellow 
recruits in boot camp and, as a result, was branded a 
"trouble maker" and forced "to endure a lot of name 
calling and other mental abuse" throughout his Coast Guard 
career.  

In support of his claim, the Veteran has submitted medical 
records from St. Vincent's Group Home Services, dated from 
1984 to 1987.  Those records show that in July 1985, prior to 
his entry into the Coast Guard, he was treated at the 
Elmhurst Hospital psychiatric unit for suicidal ideation.  
The precise nature of that psychiatric treatment is unclear, 
however, as the records from Elmhurst Hospital are no longer 
available.  The record reflects that the RO specifically 
attempted to obtain these records, but was informed in a 
January 2004 statement from Elmhurst Hospital that it did not 
retain patients' records for more than six years.

The Veteran's service treatment records indicate that he did 
not report any history of psychiatric problems at the time of 
his October 1987 enlistment examination.  Those service 
treatment records are otherwise negative for any complaints, 
diagnoses, or treatment of bipolar disorder, major 
depression, or related mental health disorders.  His service 
personnel records show that he was cited for numerous 
violations of protocol and was ultimately discharged under 
honorable conditions for misconduct.  A psychiatric 
condition, to include depression and bipolar disorder, was 
not noted at the time of the Veteran's separation from 
service.

The Veteran's post-service treatment records indicate that he 
was treated for depression, low motivation, and suicidal 
ideation in October 1998, and was diagnosed with major 
depression, recurrent, with psychotic features.  Subsequent 
private treatment records demonstrate that the Veteran was 
diagnosed with bipolar disorder, with mixed features, in 
April 2003 and has received ongoing treatment for mental 
health problems in the form of therapy and prescription 
medication.

In statements dated in April 2003 and March 2004, the 
Veteran's private clinical social worker and psychiatric 
nurse practitioner indicated that he had a psychiatric 
disorder that had preexisted service and continued to the 
present time.  Additionally, the clinical social worker 
contended that, at the time of service entry, the Veteran was 
"unaware he suffered from complex post-traumatic stress 
disorder," due to experiences in his childhood, and that 
this undiagnosed disorder was exacerbated by his experiences 
in boot camp.  The social worker further opined that the 
Veteran's preexisting mental health condition "should have 
been identified and treated during his military tenure."  
Significantly, however, neither of these private psychiatric 
care providers specifically related the Veteran's currently 
diagnosed bipolar disorder and major depression to his 
service.  Nor did they indicate that they had reviewed the 
Veteran's service treatment records or other pertinent 
evidence in his claims folder. 

Pursuant to the Board's November 2008 remand, the Veteran was 
afforded a VA psychiatric examination in December 2008 in 
which he reported that he suffered from suicidal ideation and 
related psychiatric problems while in the military, but 
conceded that he never sought any kind or mental health 
treatment in service.  It was noted that the Veteran had a 
history of substance abuse as well as depression and that in 
the past six months, he had been diagnosed with a personality 
disorder, to rule out bipolar disorder, not otherwise 
specified.  He stated that he had been unemployed for the 
past year and was currently receiving Social Security 
disability benefits.  The Veteran indicated that, in the 
past, he had sought treatment for his mental health problems 
at a private clinic, but had stopped going regularly because 
he did "not like the psychiatrist and the staff."  The 
Veteran further stated that, at the present time, his primary 
motivation was "to get disability money from the VA," and 
cited his failure to obtain VA benefits as his primary cause 
of depression.  

Clinical examination revealed a mildly anxious and depressed 
mood, and an angry affect.  The Veteran denied any history of 
auditory or visual hallucinations.  There was no evidence of 
delusional thinking, or any looseness or disassociation of 
thought.  The Veteran's judgment and insight were deemed 
adequate, and he was not considered suicidal or assaultive.  
He was alert and oriented to time, place and person.

Based upon the Veteran's statements, the clinical examination 
,and a review of the claims folder, the VA examiner diagnosed 
the Veteran with personality disorder with a history of 
substance abuse.  Significantly, the examiner opined that the 
Veteran's mental health problems were related to "his 
lifestyle, history of substance abuse, and poor motivation," 
rather than any aspect of his military service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the opinion set forth by December 
2008 VA examiner outweighs the findings of the private 
psychiatric care providers that the Veteran was suffering 
from "complex post-traumatic stress disorder" that was 
exacerbated by his experiences in boot camp, and that he had 
a preexisting mental health condition that "should have been 
identified and treated during his military tenure."  In 
placing greater weight on the December 2008 opinion, the 
Board considers it significant that it is the most current 
medical opinion of record and was undertaken directly to 
address the issue on appeal.  Additionally, that opinion was 
based on the examiner's thorough and detailed examination of 
the Veteran and claims folder.  Prejean v. West, 13 Vet. App. 
444 (2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
folder and the Veteran's history, and the thoroughness and 
detail of the opinion).

In contrast, the Board finds that the private psychiatric 
care providers' findings, which do not specifically relate 
the Veteran's currently diagnosed psychiatric disorders to 
service and are framed in terms of "should have been," are 
inherently speculative in nature and thus of limited 
probative value.  See Bloom v. West, 12 Vet. App. 185 (1999).  
Additionally, while the private psychiatric care providers 
indicated that they had treated the Veteran for mental health 
problems, there is no indication that they reviewed his 
claims folder, which further limits the probative value of 
their opinions.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and 
bipolar disorder, major depression, or any other psychiatric 
disorder.

The Board recognizes that the Veteran's preservice treatment 
records, showing treatment for suicidal ideation and referral 
for further care at a psychiatric hospital, and the April 
2003 and March 2004 statements of his private psychiatric 
care providers suggest that he suffered from psychiatric 
problems prior to service.  However, it is unclear, based 
upon the clinical evidence of record, what the precise nature 
of the Veteran's preservice psychiatric problems were, or 
whether they included major depression and bipolar disorder.  
In any event, the Board finds that the preponderance of the 
evidence does not establish that any preexisting psychiatric 
condition, to include bipolar disorder and major depression, 
underwent any increase during service.  There were no 
complaints or clinical findings pertaining to such a 
condition in service or for several years after.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000).  Accordingly, 
the Board finds that the record does not support the 
Veteran's contention that bipolar disorder, depression, or 
any other psychiatric disorder, was aggravated in service. 

As noted above, the Veteran's service treatment records are 
negative for any complaints, diagnoses or treatment for 
mental health problems, and the first post-service clinical 
evidence of such treatment is dated in October 1998, more 
than nine years after the Veteran's separation from service.  
The lengthy period without complaints, diagnoses, or 
treatment weighs against the claim.  Maxson.  

The Board is sympathetic to the Veteran's contentions that 
his current psychiatric problems are related to his active 
service.  However, as a layperson, he is not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board acknowledges that the 
Veteran is competent to give evidence about the symptoms that 
he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished, however, from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against a finding that 
bipolar disorder and major depression were incurred in or 
aggravated by service.  As such, service connection must be 
denied.


ORDER

Service connection for bipolar disorder and major depression 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


